t c memo united_states tax_court gary a and frances bybee petitioners v commissioner of internal revenue respondent docket no filed date gary a bybee pro_se s mark barnes for respondent supplemental memorandum findings_of_fact and opinion swift judge this matter is before the court on remand from the court_of_appeals for the ninth circuit in bybee v commissioner 29_f3d_630 9th cir affg in part this opinion supplements bybee v commissioner t c memo vacating and remanding in part without published opinion tcmemo_1993_232 unless otherwise indicated all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure all references to petitioner singular are to gary a bybee in bybee v commissioner tcmemo_1993_232 we sustained respondent's federal_income_tax deficiency determinations and additions to tax for and as reflected in the schedule below year deficiency sec_6653 additions to tax sec_6661 sec_6653 dollar_figure big_number big_number dollar_figure dollar_figure big_number big_number percent of interest due on portion of underpayment attributable to negligence in bybee v commissioner supra the court_of_appeals for the ninth circuit affirmed our decision relating to petitioners' and federal_income_tax deficiencies and additions to tax with regard however to our decision relating to petitioners' federal_income_tax deficiency and additions to tax the court_of_appeals for the ninth circuit questioned whether respondent's notice_of_deficiency was timely mailed pursuant to sec_6501 and remanded that question to us for our consideration findings_of_fact on date petitioners filed their joint federal_income_tax return in december of respondent began an audit of petitioners' joint federal_income_tax return in respondent expanded the audit to include petitioners' and joint federal_income_tax returns petitioner refused to provide to respondent's revenue_agent any records relating to or on september and respondent's revenue_agent requested of petitioner an extension of the period of limitation on assessment of tax for which period was due to expire on date on date petitioner met with respondent's revenue_agent and with the revenue agent's group manager to discuss the audit generally and the requested extension of the period of limitation for during the meeting the revenue_agent prepared a form_872 consent to extend the time to assess tax with regard to petitioners' joint federal_income_tax for reflecting a limitation date of date respondent's revenue_agent provided this form to petitioner with a request to sign the form and to return it to respondent by date on date respondent received via certified mail the above form_872 signed by petitioners and dated date on date respondent's authorized representative signed this form_872 on date more than months before the date expiration date respondent mailed the notice_of_deficiency with regard to petitioners' federal_income_tax opinion sec_6501 provides the general 3-year period of limitations applicable to respondent's authority to assess federal income taxes under sec_6501 before the year period of limitations has expired respondent's representatives and a taxpayer may consent in writing to the assessment of tax after the expiration of the 3-year period the tax may then be assessed at any time before the new expiration date petitioners and respondent's representative signed the form_872 on date agreeing to extend the period of limitation applicable to petitioners' federal_income_tax to date sec_6501 petitioners allege that they did not personally sign the form_872 and that someone in respondent's office forged their signatures petitioners herein have completely failed to satisfy their burden to prove that the signatures on the form_872 constitute forgeries rule a the handwriting reflected by petitioners' signatures on their and joint federal_income_tax returns appears to be identical to the handwriting reflected by petitioners' signatures on the form_872 and no credible_evidence indicates to the contrary in this case the evidence is clear that the period of limitation to assess tax for was properly extended to date and that respondent on date timely mailed the notice_of_deficiency regarding petitioners' federal_income_tax in accordance with our prior decision and the decision of the court_of_appeals for the ninth circuit we conclude that respondent's notice_of_deficiency for was issued within the prescribed statutory period and that petitioners are liable for the federal_income_tax deficiency and additions to tax for as previously determined by this court in bybee v commissioner supra decision will be entered for respondent
